Devin, C. J.
Petition to rehear was “allowed only for the purpose of amplification of the order remanding the cause for further proceeding.”
In the decision of this Court filed 8 October, 1952, and reported in ante, 283, it was held on the facts therein set out that sale and deed attacked were voidable, and it was ordered that the judgment of nonsuit be stricken out and the cause remanded for further proceedings as might be necessary to determine and administer the rights of all interested parties. By this order it was not intended to foreclose the defendants from submitting to the Superior Court on another trial the defenses set up in their answer, nor may the opinion heretofore filed and reported be understood as denying to the defendants right to trial by jury of the issues raised by the pleadings.
With this amplification the petition to rehear is denied.
Petition denied.